         Case 5:21-cv-03044-SAC Document 18 Filed 08/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JAY STEVEN HEIDE,

               Petitioner,

               v.                                                  CASE NO. 21-3044-SAC

SECRETARY OF CORRECTIONS,

               Respondent.

                                            ORDER

       This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

On April 20, 2021, the Court dismissed the Petition as barred by the statute of limitations.

(Docs. 12, 13.) On July 27, 2021, Petitioner filed a Notice of Appeal (Doc. 14). This matter is

before the Court on Petitioner’s Motion for Appointment of Counsel (Doc. 15).

       The Court denies Petitioner’s request for appointment of counsel. Petitioner has no

constitutional right to counsel in a federal habeas corpus action. See Pennsylvania v. Finley, 481

U.S. 551, 555 (1987). Rather, the decision whether to appoint counsel rests in the discretion of

the court. Swazo v. Wyoming Dep’t of Corr. State Penitentiary Warden, 23 F.3d 332, 333 (10th

Cir. 1994). A court may appoint counsel for a § 2254 petitioner if it “determines that the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Where an evidentiary hearing is not

warranted, appointment of counsel is not required. See Engberg v. Wyo., 265 F.3d 1109, 1122

n.10 (10th Cir. 2001) (affirming denial of appointed counsel for habeas petitioner where no

evidentiary hearing was necessary); see also Rules Governing § 2254 Cases, Rule 8(c), 28

U.S.C.A. foll. 2254 (“If an evidentiary hearing is warranted, the judge must appoint an attorney

to represent a moving party who qualifies to have counsel appointed under 18 U.S.C.

§ 3006A.”).


                                                1
          Case 5:21-cv-03044-SAC Document 18 Filed 08/02/21 Page 2 of 2




       The Court dismissed the Petition as barred by the statute of limitations and denied a

certificate of appealability. (Doc. 12, at 4.) The Court finds that considering Petitioner’s claims,

his ability to present his claims, and the complexity of the legal issues involved, the appointment

of counsel in this matter is not warranted. See Long v. Shillinger, 927 F.2d 525, 527 (10th Cir.

1991) (“In determining whether to appoint counsel, the district court should consider a variety of

factors, including the merits of the litigant’s claims, the nature of the factual issues raised in the

claims, the litigant’s ability to present his claims, and the complexity of the legal issues raised by

the claims.”).

       IT IS THEREFORE ORDERED THAT Plaintiff’s Motion for Appointment of

Counsel (Doc. 15) is denied.

       IT IS SO ORDERED.

       Dated August 2, 2021, in Topeka, Kansas.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  2
